Judgment affirmed, with costs. Memorandum: The opinion of the official referee indicates that his determination rested largely upon the unreasonable and excessive amount of the fee charged for licenses to peddlers. (Dugan Bros., Inc., v. Zorn, 145 Misc. 611.) While we do not reject that theory of the decision, we place as much, if not more, stress upon that feature of the ordinance which attempts to discriminate against outside tradesmen in favor of local merchants. (Gen. Municipal Law, § 85; People ex rel. Moskowitz v. Jenkins, 202 N. Y. 53; People v. Jarvis, 19 App. Div. 466.) All concur. (The judgment adjudges an ordinance of the city of Lockport to be unconstitutional and void in an injunction action.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.